                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

ROBERT LEE BROWN                                          )
                                                          )
                   Plaintiff,                             )
                                                          )       Case No.: 2:17-cv-00634-MHT
v.                                                        )                     (WO)
                                                          )
SHERWOOD BRITT COX, et al.                                )
                                                          )
                   Defendants.                            )
                                                          )

                                 ORDER ON PRETRIAL HEARING

          A pretrial hearing was held on March 7, 2019 wherein the following proceedings were

held and actions taken:

              1. PARTIES AND TRIAL COUNSEL:

              Plaintiff: Norman Laister as Administrator ad Litem for the Estate of Robert Lee
              Brown, represented at trial by: Michael L. White and T. Kent Garrett

              Defendants: Daybreak Express, Inc. and Sherwood Britt Cox represented at trial by:
              Paul M. James and Richard McConnell (Mac) Freeman, Jr.

                   COUNSEL APPEARING AT PRETRIAL CONFERENCE

          Plaintiff:      Michael L. White and T. Kent Garrett

          Defendant:      Paul M. James and Richard McConnell (Mac) Freeman, Jr.

              2. JURISDICTION AND VENUE

          Jurisdiction:   Jurisdiction in this matter is based upon diversity of citizenship exists, as

required by 28 U.S.C. §§ 1332(a)(1), (d)(2)(A).

          Venue:          Venue in this judicial district is proper pursuant to 28 U.S.C. §1391(a)

     because Defendants conduct business in, and may be found in, this district, and the collision

     which forms the basis of this action occurred in this judicial district.
           3. PLEADINGS:              The following Pleadings and Amendments were allowed:

               Document Number                                              Filing Date

               01-    Complaint                                             September 22, 2017

               07-    Defendants’ Answer                                    October 18, 2017

               016-   Statement Noting Death                                December 2, 2017

               024-   First Amended Complaint                               March 2, 2018

               025-   Defendants’ Answer to First Amended Complaint         March 16, 2018

               048-   Defendants’ Motion for Partial Summary                September 7, 2018
                      Judgment

               050-   Plaintiff’s Response to Defendants’ Motion for        September 28, 2019
                      Partial Summary Judgment

               058    Recommendation of the Magistrate Judge                February 19, 2019
                      regarding Defendants’ Motion for Partial
                      Summary Judgment

           4. CONTENTIONS OF THE PARTIES:

               (a) The Plaintiff:  The plaintiff states the following claims against Defendants
                   Sherwood Cox and Daybreak Express, Inc.:

                      •   Count One: Negligent and wanton operation of a tractor-trailer by
                          Cox on behalf of Daybreak Express, Inc.
                      •   Count Five: Defendant Cox was acting as an agent for and in the line
                          and scope of his employment with, Daybreak Express, Inc. at all times
                          related to the collision which forms the basis of this suit.
                      •   Count Nine: Wrongful Death as a result of Cox’s negligent and
                          wanton operation of a tractor-trailer by Cox while acting on behalf of,
                          and as an agent for, Daybreak Express, Inc.;


        This case involves a collision between a Volvo tractor-trailer truck, operated by Defendant
Sherwood Cox (“Cox”), and a Dodge pickup truck and attached utility trailer, operated by
Plaintiff’s decedent, Robert L. Brown (“Brown”). At the time of the collision, Cox was acting in
the line and scope of his employment, and was an agent for Defendant Daybreak Express, Inc.
(“Daybreak”). The tractor-trailer was provided to Cox by Daybreak.



                                                2
        The Plaintiff contends that on September 19, 2017, at approximately 1:40 pm, Plaintiff’s
decedent Brown was operating a 2001 Dodge Ram pickup truck in Chilton County, on Interstate
65 North, near Verbena, at approximately mile marker 202.4. Attached to Brown’s pickup truck
was a twenty-foot long, tandem-axle utility trailer, which was partially loaded with scrap metal.
Brown’s vehicle was traveling approximately fifty-five miles per hour, and at all times was
traveling in the right-hand lane. Brown had one passenger, Joseph Butler, who assisted Brown
with loading and unloading his trailer. Brown and Butler were headed to a scrap metal purchaser
near Clanton.

        Cox was operating a Volvo tractor-trailer, also on Interstate 65 North, having left
Montgomery, Alabama, with the intent to travel to Birmingham, Alabama. Cox was traveling 70
miles per hour, on cruise-control, in the right-hand lane behind Brown. The day of the collision
was sunny and clear. The location of the collision is flat and straight, with no obstructions to the
vision of Cox that would impede his ability to see the pickup and trailer operated by Robert Brown.

         Cox saw the Brown pickup and trailer well ahead of him. He decided to pass the Brown
pickup and trailer, but instead caused or allowed the front right of his Volvo truck to strike the left
rear of the Brown utility trailer, in the right lane of Interstate 65 north. Less than one second prior
to that impact, Cox, while traveling 70 mph in the right lane, made a more than fifty-degree left-
hand turn. Cox struck the Brown trailer, causing the Brown trailer and pickup to jackknife. After
the Cox truck struck the Brown trailer, the Cox and Brown vehicles separated, with the Brown
trailer still attached to his pickup. As a result of the jackknife of the Brown truck and trailer, the
Brown pickup began to roll in an uncontrolled fashion up the highway, ejecting Mr. Brown.

        Robert Brown had numerous injuries, including: fractured skull, brain injuries, a degloving
injury to his right hand, broken facial bones, fractured cervical spine, fractured ribs, fractured
thoracic spine, and a fractured foot. Robert Brown was airlifted to Baptist Hospital South in
Montgomery, and hospitalized there in intensive care until his death twenty days later, on October
9, 2017. Robert Brown’s death was a result of injuries caused in the collision.

       We further adopt all matters previously pled by the plaintiff as incorporated herein.


               (b) The Defendants:

        Sherwood Cox was operating a Volvo Tractor Trailer moving northbound on Interstate 65
in Chilton County on September 19, 2017. Cox was traveling less than the speed limit and had
begun his trip from Montgomery that day.

        Robert Lee Brown and Joseph Butler had been working in Billingsley, Alabama picking
up scrap metal to take to a facility in Chilton County. Mr. Brown was driving a 2001 Dodge Ram
pickup while pulling a 6x20 tandem axel utility trailer fully loaded with scrap metal from the
Billingsley sight. Brown and Butler stopped at Brown’s home for lunch before proceeding to the
Verbena Exit on Interstate 65 North.




                                                  3
       Brown and Butler entered I-65 and proceeded northbound. They were unable to reach
Highway speed (the speed limit in this area is 70 mph.) while traveling up a steady incline on I-
65. Prior to entering the Interstate, Brown had failed to perform the most basic maintenance and
employ proper safety techniques when attaching his trailer’s hitch to the underside of the 2001
Dodge Ram pickup truck as well as the trailer itself to the hitch that day. The trailer had no
working brakes, no operational brake lights, no safety pin, and one missing chain. Furthermore,
the only chain attached to the trailer was not attached to Brown’s 2001 Dodge Ram pickup truck.

        The trailer hitch attached to Mr. Brown’s truck was not designed for the 2001 Dodge Ram
pickup truck, but had been altered in an attempt to attach it to Brown’s pickup. Multiple bolts,
nuts, and washers used to connect the hitch to the frame rail were missing, elongated, and showed
significant signs of stress and failure. Multiple investigating officers will confirm that a trailer in
this condition should never be placed on the roads and highways of the State of Alabama.

        As Sherwood Cox approached Mr. Brown’s pickup from the rear, the hitch connection at
the frame rail underneath the Dodge Ram pickup truck failed. This cased a bending moment and
resulted in the trailer swaying back and forth from left to right, a fact confirmed by witnesses. Cox
began to move into the left-hand lane when the trailer swerved back into the right front portion of
Cox’s tractor. The trailer separated from the 2001 Dodge Ram pickup truck which precipitated
the 2001 Dodge Ram to roll, ejecting an unbuckled Brown from his truck.


           5. STIPULATIONS BY AND BETWEEN THE PARTIES

   •   Parties are named correctly
   •   Date, time and location of the collision: September 19, 2017, on Interstate 65 North, at
       approximately mile marker 202.4, in Chilton County, Alabama
   •   Defendant Cox was in the line and scope of his employment with Defendant Daybreak at
       the time of the collision



                                                ***

       It is ORDERED that:

       (1) The jury selection and trial of this cause, which

is to last four days, are set for April 8, 2019, at 10:00

a.m. at the United States Courthouse in Montgomery,

Alabama.


                                                  4
    (2) A trial docket will be mailed to counsel for

each party approximately two weeks prior to the start of

the trial term.

    (3) Each party shall have available at the time of

trial, for use by the court (the judge, the courtroom

deputy clerk, and the law clerk), three copies of the

exhibit list and a sufficient number of copies of each

photostatically   reproducible   exhibit   for   opposing

counsel, the courtroom deputy clerk, the law clerk, the

jurors, and the judge to each have a set of the exhibits.

    (4) Trial briefs (a) summarizing the evidence to be

presented at trial, (b) setting forth the elements of

each and every claim and defense at issue and how the

evidence does or does not satisfy those elements, and (c)

addressing any evidentiary issues that may arise at trial

(unless already addressed in a motion in limine or a

response thereto), are required to be filed by April 1,

2019.   Trial briefs should include citations to relevant

caselaw, statutes, or other legal authorities, and should

cover, in addition to the matters discussed above, the


                            5
following specific issues:

        (A) Assuming       evidence   of    sleep     apnea   is

admissible, how should the federal regulations on sleep

apnea and commercial drivers apply to this case (as

substantive law or standards), and what instructions

should be given to the jury on the regulations, if any

are given?

        (B) Could    the    jury   find    that     contributory

negligence bars recovery on plaintiff’s negligence claim

but find for the plaintiff on wantonness?

    (5) All deadlines not otherwise affected by this

order will remain as set forth in the uniform scheduling

order (doc.   no. 15, as amended) entered by the court on

November 30, 2017.

    (6) All understandings, agreements, deadlines, and

stipulations contained in this pretrial order shall be

binding on all parties unless this order be hereafter

modified by order of the court.

    DONE, this the 8th day of March, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE

                               6
